878 F.2d 383
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert WILLIAMSON, Petitioner-Appellant,v.John DUNCAN, Warden, Respondent-Appellee.
No. 88-6383.
United States Court of Appeals, Sixth Circuit.
June 23, 1989.

1
Before KEITH and WELLFORD, Circuit Judges, and HORACE GILMORE, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner filed a habeas corpus action under 28 U.S.C. Sec. 2254 challenging the constitutionality of two 1986 Kentucky convictions for drug offenses.  The matter was referred to a magistrate who recommended the petition be dismissed.  The district court adopted the recommendation over petitioner's objections and the instant appeal followed.  The parties have briefed the issues, plaintiff proceeding pro se.  Plaintiff has filed a motion requesting in forma pauperis status.


4
Upon consideration, we find the district court's conclusions amply supported by the record and law.  Petitioner contends that the trial court made several erroneous evidentiary rulings and that the prosecuting attorneys closing argument was improper.  We have examined the record of the case and find that none of the alleged errors acted to deprive petitioner of a trial that was fundamentally fair.    Davis v. Jabe, 824 F.2d 483, 487 (6th Cir.), cert. denied, 108 S.Ct. 509 (1987);  Donnelly v. DeChristoforo, 416 U.S. 637 (1974).


5
Accordingly, the motion for in forma pauperis status is granted and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Horace Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation